The opinion of the court was delivered by
Knox, J.
It is possible that the notes received by Mrs. Leech, through the sale of the goods to the Messrs. Wilson, were the property of Andrew Leech in his lifetime, and of his administrators upon his decease. But they were never claimed by either. Mrs. Leech exercised the exclusive control over them, and parted with them to such creditors of her own or her husband as she chose. The note which forms the subject of this dispute was received by the attorney of the appellants from the agent of Mrs. Leech, under the express stipulation in the receipt that the claims in his hands were to be paid out of future funds pro rata. He did not receive the note as a part of the dividend, to which he was or would be entitled out of the assets of the estate of Andrew Leech, but as payment in part of the demand which he held against Mrs. Leech and her deceased husband’s estate.
The administrators never claimed that this was a part of the assets of Andrew Leech’s estate. On the contrary, they filed their account without referring in any manner to the note, and when the auditors- were appointed to distribute the balance, they had no authority to go behind the confirmation of the administration account, and to treat a payment made to some of the creditors by Mrs. Leech upon the general footing of their claims as payment of their part of the dividend due from the estate of Andrew Leech.
*320And more clearly is this so, where the payment consisted of a chose in action,"which was received under the express agreement that the balance due on the claims were to be paid pro rata.
The decree of the Orphans’ Court of Allegheny county, in confirming the auditor’s report, so far as that report charges the administrators of Andrew Leech’s estate, and the appellants with the note received by Mr. Knox, the attorney of the appellants, from Mr. Donaldson, is reversed. And the report is referred to the auditors with directions to distribute the amount shown to be in the hands of the administrators by their account pro rata among the creditors. The appellants in this case to receive their pro rata share out of the moneys in the hands of the administrators upon the balance now due on their claims; and it is further ordered that the costs of this appeal shall be paid by the appellees.